Series B Debenture Holders Meeting April 23, 2012 Ampal-American Israel Corporation Translation from Hebrew Exhibit 99.1 Background • Ampal is a US corporation, incorporated in New York. • The entire debt to the debenture holders (all three Series) is approximately US$237 million. •The main assets of the Company: • EMG - was and is the main component in Ampal’s value. As it is publicly known, Ampal’s current situation is due to political developments in Egypt and continuous terror attacks on the gas pipeline. •Gadot - the leading company in Israel for chemicals supply and services. Approximately 70% of the group’s cash is held by an indirect subsidiary which holds Gadot and owes approximately US$80 million to Discount Bank. Gadot’s shares are pledged to Discount Bank. •Ethanol Project in Colombia - a Bio-Ethanol fuel from sugarcane production project. The project is comprised of an agricultural project which includes the growing of sugarcane in an area of approximately 110,000 dunams (11,000 hectares) and an industrial project which includes an ethanol production plant.
